Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 2, 2022

                                           No. 04-22-00166-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020- PA-01204
                          Honorable Mary Lou Alvarez, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice2
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        Following a March 15, 2022 hearing, the trial court signed an order entitled “Order
Following Hearing Regarding Placement” (the “March 15 order”). On March 21, 2022, relator
filed a petition for writ of mandamus complaining of the March 15 order. Relator also filed a
motion asking this court to stay: the March 15 order, “any new or revised orders to have the
same effect,” and the “trial court from taking punitive and coercive action to enforce the
provisions of that order, including but not limited to incarceration and monetary sanctions.” On
March 22, 2022, we granted the motion for temporary emergency relief as follows:

           1. The following decretal paragraph in the trial court’s “Order Following Hearing
              Regarding Placement” rendered on March 15, 2022, and signed on March 18,
              2022, is STAYED pending further order of this court:

                 2.1 IT IS ORDERED that a child specific contract shall be entered on
                     or before March 25, 2022 that calls for payment up to the amount of
                     $800 per day for placement of E.R.G.




        1
          This proceeding arises out of Cause No. 2020- PA-01204, styled In the Interest of E.R.G., A Child,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
         2
           Justice Chapa dissents to the denial of relator’s “Third Motion for Temporary Emergency Relief” based
on the court’s previous orders in this case.
       2. Any further proceedings regarding the creation of contracts or the payment of funds
          regarding the child’s placement and services are STAYED pending further order of
          this court.

       3. Any contempt proceedings, sanctions, or any enforcement of the “Order Following
          Hearing Regarding Placement” are STAYED pending further order of this court.

        On April 6, 2022, relator filed a “Second Motion for Temporary Emergency Relief.” In
that motion, relator stated the trial court held a hearing regarding placement of the child and
signed another “Order Following Hearing Regarding Placement” (the “April 6 order”). Among
other things, the April 6 order ordered the Department to “submit a report of all efforts made to
enter a child specific contract as ordered on March 15, 2022.” The April 6 order further
provided the report shall be e-filed by the end of business on April 6, 2022. Relator sought a
stay of the trial court’s April 6 order until we addressed the underlying issues in relator’s petition
for mandamus. On April 6, 2022, relator also filed a “Motion for Review of Further Orders,”
asking this court to review the trial court’s April 6 order.

      On April 7, 2022, we granted both motions. As to relator’s second motion for temporary
emergency relief, we ordered as follows:

       1. The following decretal paragraph in the trial court’s “Order Following Hearing
          Regarding Placement” orally rendered on April 5, 2022, and signed on April 6,
          2022, is STAYED pending further order of this court:

           2.1 IT IS ORDERED that the Department shall submit a report of all efforts made
           to enter a child specific contract as ordered on March 15, 2022. The report shall be
           limited to efforts made from March 16, 2022 to March 22, 2022. Said report shall
           be e-filed by the end of business on April 6, 2022.

       2. Any further proceedings regarding the creation of contracts or the payment of funds
          regarding the child’s placement and services are STAYED pending further order of
          this court.

       3. Any contempt proceedings, sanctions, or any enforcement of the “Order Following
          Hearing Regarding Placement” are STAYED pending further order of this court.

       On April 27, 2022, relator filed a “Third Motion for Temporary Emergency Relief” after
an April 25, 2022 hearing held by the trial court regarding placement and a child specific
contract for the child, E.R.G. Relator represents that at the conclusion of the hearing, the trial
court orally rendered the following order:

       2.1 IT IS ORDERED that the Department shall hold staffings with the following
       placements for the purpose of determining if the amount of the contract would make the
       child more acceptable to the placement:

       -Guiding light; Safe Haven; Everyday Life; and Pathway Youth Ranch.

       We DENY relator’s “Third Motion for Temporary Emergency Relief” without prejudice
to any subsequent motion for temporary emergency relief. We further ORDER relator to obtain
a signed written order by the trial court and the reporter’s record from the April 25, 2022 hearing
and file both in this Court within ten (10) days from the date of this order.3

       This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The Respondent and the Real Parties in
Interest may file a response to the petition in this court no later than May 17, 2022. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

       The trial court is further reminded that our March 22, 2022 and April 7, 2022 orders
remain in effect.


        It is so ORDERED on May 2, 2022.
                                                                       PER CURIAM



        ATTESTED TO: _________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT




        3
           The court will consider relator’s “Second Motion for Review of Further Orders and Motion to Enforce
Stay” after relator files the transcript of the April 25, 2022 hearing and a signed copy of the written order and the
court has had an opportunity to review and consider both filings.